Exhibit 10.51
Time Warner Cable Inc. 2006 Stock Incentive Plan
Performance-Based Non-Qualified Stock Option Agreement,
For Use After 1/1/2011
Time Warner Cable Inc.
Performance-Based Non-Qualified Stock Option Agreement
General Terms and Conditions
     WHEREAS, Time Warner Cable Inc. (the “Company”) has adopted the Plan (as
defined below), the terms of which are hereby incorporated by reference and made
a part of this Performance-Based Non-Qualified Stock Option Agreement (the
“Agreement”); and
     WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its stockholders to grant the Option provided for
herein to the Participant (as defined below) pursuant to the Plan and the terms
set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties agree as follows:
     1. Definitions. Whenever the following terms are used in this Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan.
          (a) “Cause” means “Cause” as defined in an employment, consulting,
advisory or similar agreement between the Company or any of its Affiliates and
the Participant or, if not defined therein or if there is no such agreement,
“Cause” means the Participant’s (i) conviction (treating a nolo contendere plea
as a conviction) of a felony, whether or not any right to appeal has been or may
be exercised, other than as a result of a moving violation or a Limited
Vicarious Liability (as defined below), (ii) willful failure or refusal without
proper cause to perform such Participant’s material duties with the Company
(other than any such failure resulting from the Participant’s total or partial
incapacity due to physical or mental impairment), (iii) willful
misappropriation, embezzlement, fraud or any reckless or willful destruction of
Company property having a significant adverse financial effect on the Company or
a significant adverse effect on the Company’s reputation, (iv) willful and
material breach of any statutory or common law duty of loyalty to the Company
having a significant adverse financial effect on the Company or a significant
adverse effect on the Company’s reputation, (v) material and willful breach of
any restrictive covenants to which Participant is subject, including
non-competition, non-solicitation, non-disparagement or confidentiality
provisions, or (vi) willful violation of any material Company policy, including
the Company’s Standards of Business Conduct having a significant adverse
financial effect on the Company or a significant adverse effect on the

1



--------------------------------------------------------------------------------



 



Company’s reputation. The determination by the Company as to the existence of
“Cause” will be conclusive on the Participant.
          (b) “Committee” means the Compensation Committee of the Board of
Directors of the Company.
          (c) “Determination Date” means the date on which the Committee
determines whether the Performance Condition has been satisfied. Such date shall
occur in the calendar year following the calendar year in which the Date of
Grant occurs.
          (d) “Disability” means “Disability” as defined in an employment,
consulting, advisory or similar agreement between the Company or any of its
Affiliates and the Participant or, if not defined therein or if there shall be
no such agreement, “disability” of the Participant shall have the meaning
ascribed to such term in the Company’s long-term disability plan or policy, as
in effect from time to time, to the extent that either such definition also
constitutes such Participant being considered “disabled” under
Section 409A(a)(2)(C) of the Code.
          (e) “Expiration Date” means the expiration date set forth on the
Notice (as defined below).
          (f) “Good Reason” means, following a Change in Control, the failure of
the Company to pay or cause to be paid the Participant’s base salary or annual
bonus when due; provided that, these events will constitute Good Reason only if
the Company fails to cure such event within thirty (30) days after receipt from
the Participant of written notice of the event which constitutes Good Reason;
provided further that, “Good Reason” will cease to exist for an event on the
sixtieth (60th) day following the later of its occurrence or the Participant’s
knowledge thereof, unless the Participant has given the Company written notice
of his or her termination of employment for Good Reason prior to such date.
          (g) “Limited Vicarious Liability” means any liability which is based
on acts of the Company for which the Participant is responsible solely as a
result of Participant’s office(s) with the Company; provided that (i) the
Participant is not directly involved in such acts and either had no prior
knowledge of such actions or, upon obtaining such knowledge, promptly acted
reasonably and in good faith to attempt to prevent the acts causing such
liability or (ii) after consulting with the Company’s counsel, the Participant
reasonably believed that no law was being violated by such acts.
          (h) “Notice” means the Notice of Grant of Stock Options, which has
been provided to the Participant separately and which accompanies and forms a
part of this Agreement.
          (i) “Participant” means an individual to whom Options as set forth in
the Notice have been awarded pursuant to the Plan and shall have the same
meaning as may be assigned to the terms “Holder” or “Participant” in the Plan.

2



--------------------------------------------------------------------------------



 



          (j) “Performance” means the Participant’s failure to meet performance
expectations, as determined in the Company’s sole discretion, and consistent
with any performance determination under the TWC Severance Pay Plan, if
applicable.
          (k) “Performance Condition” means the performance-based condition to
vesting specified in the Notice. Except as specified in Section 3(c), the
Performance Condition shall not be satisfied unless and until the Committee
determines that such condition is satisfied on the Determination Date.
          (l) “Plan” means the Time Warner Cable Inc. 2006 Stock Incentive Plan,
as such plan may be amended, supplemented or modified from time to time.
          (m) “Retirement” means a voluntary termination of Employment by the
Participant following the attainment of (i) age 60 with ten (10) or more years
of Service or (ii) age 65 with five (5) or more years of Service; provided that,
the terms of any employment, consulting, advisory or similar agreement entered
into by the Participant and the Company or an Affiliate that provides a
definition of “Retirement” relating specifically to the vesting of outstanding
equity awards granted under the Plan shall supersede this definition.
          (n) “Service” means the period of time a Participant is engaged as an
employee or director (i) with the Company, (ii) with any Affiliate, or (iii) in
respect to any period of time prior to March 12, 2009 with Time Warner Inc. or
any affiliate thereof (“TWX”); provided that, if the Participant became an
employee or director of the Company or any Affiliate on or after March 12, 2009,
any period of time Participant was engaged by TWX shall not be counted for this
definition.
          (o) “Service Condition” means the time-based service condition to
vesting specified in the Notice.
          (p) “Vested Portion” means, at any time, the portion of an Option
which has become vested, as described in Section 3 of this Agreement.
     2. Grant of Option. The Company hereby grants to the Participant the right
and option (the “Option”) to purchase, on the terms and conditions hereinafter
set forth, the number of Shares set forth on the Notice, subject to adjustment
as set forth in the Plan. The purchase price of the Shares subject to the Option
(the “Option Price”) shall be as set forth on the Notice. The Option is intended
to be a non-qualified stock option, and as such is not intended to be treated as
an option that complies with Section 422 of the Code.
     3. Vesting of the Option.
          (a) In General. Subject to (i) the terms of any employment,
consulting, advisory or similar agreement entered into by the Participant and
the Company or an Affiliate that provides for treatment of Options that is more
favorable to the Participant, (ii) Sections 3(b), 3(c) and 3(d) and
(iii) satisfaction of the Performance Condition, the Option shall vest and
become exercisable upon satisfaction of the Service Condition. If the
Performance Condition is not satisfied or deemed satisfied pursuant to
Section 3(c), then, except as specified in Section

3



--------------------------------------------------------------------------------



 



3(b) in the event of death or Disability, the Option shall be immediately
canceled and forfeited, and the Participant shall not be entitled to exercise
such Option.
          (b) Termination of Employment. Subject to Section 3(a)(i), if the
Participant’s Employment with the Company and its Affiliate terminates for any
reason (including, unless otherwise determined by the Committee, a Participant’s
change in status from an employee to a non-employee (other than director of the
Company or any Affiliate)), except as provided for in Section 3(d) below, the
Option, to the extent not then vested, shall be immediately canceled by the
Company without consideration; provided, however, that if the Participant’s
Employment terminates due to death or Disability, the unvested portion of the
Option, to the extent not previously canceled or forfeited, shall immediately
become vested and exercisable; provided further that, if the Participant’s
Employment terminates due to Retirement, the unvested portion of the Option, to
the extent not previously canceled or forfeited, shall become vested and
exercisable upon such Retirement and satisfaction of the Performance Condition
or deemed satisfaction of the Performance Condition pursuant to Section 3(c).
The Vested Portion of the Option shall remain exercisable for the period set
forth in Section 4(a) of this Agreement.
          (c) Change in Control. Upon a Change in Control that occurs before the
Determination Date, the Performance Condition shall be deemed to be satisfied
unless the Committee determines in its sole discretion before the date of the
Change in Control that the Performance Condition shall continue to apply.
          (d) Termination of Employment Following Change in Control. Subject to
Section 3(a)(i), if the Participant’s Employment with the Company or its
Affiliates is terminated by the Company or its Affiliates without Cause, or by
the Participant for Good Reason, or by the Company or its Affiliates for Cause
pursuant to Sections 1(a)(ii) or 1(a)(vi), within 12 months after a Change in
Control, the unvested portion of the Option, to the extent not previously
canceled or forfeited, shall immediately become vested and exercisable upon the
termination of the Participant’s Employment, provided, however, that if the
Performance Condition is not already deemed satisfied pursuant to Section 3(c),
the unvested portion of the Option shall not become vested and exercisable until
the later of the termination of the Participant’s Employment or the
Determination Date, subject to satisfaction of the Performance Condition. The
Vested Portion of the Option shall remain exercisable for the period set forth
in Section 4(a) of this Agreement.
          (e) Leave of Absence. For purposes of this Section 3 and this
Agreement only, a temporary leave of absence shall not constitute a termination
of Employment or a failure to be continuously employed by the Company or any
Affiliate regardless of the Participant’s payroll status during such leave of
absence if such leave of absence is approved in writing by the Company or any
Affiliate subject to the other terms and conditions of the Agreement and the
Plan. Notice of any such approved leave of absence should be sent to the
Company, but such notice shall not be required for the leave of absence to be
considered approved.

4



--------------------------------------------------------------------------------



 



     4. Exercise of Option.
          (a) Period of Exercise. The Participant may exercise all or any part
of the Vested Portion of the Option at any time prior to the Expiration Date.
Notwithstanding the foregoing, and subject to the provisions of the Plan and
this Agreement, and the terms of any employment, consulting, advisory or similar
agreement entered into by the Participant and the Company or an Affiliate that
provides for treatment of Options that is more favorable to the Participant than
clauses (i) — (vii) of this Section 4(a), if the Participant’s Employment
terminates prior to the Expiration Date, the Vested Portion of the Option shall
remain exercisable for the period set forth below. If the last day on which the
Option may be exercised, whether the Expiration Date or due to a termination of
the Participant’s Employment prior to the Expiration Date, is a Saturday, Sunday
or other day that is not a trading day on the New York Stock Exchange (the
“NYSE”) or, if the Company’s Shares are not then listed on the NYSE, such other
stock exchange or trading system that is the primary exchange on which the
Company’s Shares are then traded, then the last day on which the Option may be
exercised shall be the preceding trading day on the NYSE or such other stock
exchange or trading system.
               i. Death or Disability. If the Participant’s Employment with the
Company or its Affiliates terminates due to the Participant’s death or
Disability, the Participant (or his or her representative) may exercise the
Vested Portion of the Option for a period ending on the earlier of (A) twelve
(12) months following the date of such Employment termination and (B) the
Expiration Date;
               ii. Retirement. If the Participant’s Employment with the Company
or its Affiliates terminates due to the Participant’s Retirement, the
Participant may exercise the Vested Portion of the Option for a period ending on
the earlier of (A) sixty (60) months following the date of such termination and
(B) the Expiration Date; provided that, if the Company or its Affiliates has
given the Participant notice that the Participant’s Employment is being
terminated for Cause prior to the Participant’s election to terminate due to the
Participant’s Retirement, then the provisions of Section 4(a)(v) shall control;
provided further that, if the Company or its Affiliates has given the
Participant notice that the Participant’s Employment is being terminated for
Performance prior to the Participant’s election to terminate due to the
Participant’s Retirement, then the provisions of Section 4(a)(iii) shall
control;
               iii. Involuntary Termination for Performance; Voluntary
Termination. Subject to the provision of Section 4(a)(vi), if the Participant’s
Employment with the Company or its Affiliates is terminated by the Company or
its Affiliates without Cause for Performance, or the Participant voluntarily
terminates Employment at any time, the Participant may exercise the Vested
Portion of the Option for a period ending on the earlier of (A) three months
following the date of such Employment termination and (B) the Expiration Date;
provided that, if the Company or its Affiliates has given the Participant notice
that the Participant’s Employment is being terminated for Cause prior to the
Participant’s election to voluntarily terminate Employment, then the provisions
of Section 4(a)(v) shall control;
               iv. Involuntary Termination other than for Cause or for
Performance. Subject to the provision of Section 4(a)(vi), if the Participant’s
Employment with the Company or its Affiliates is terminated by the Company for
any reason other than by the

5



--------------------------------------------------------------------------------



 



Company or its Affiliates for Cause, Performance, or due to the Participant’s
death or Disability, the Participant may exercise the Vested Portion of the
Option for a period ending on the earlier of (A) twelve (12) months following
the date of such Employment termination and (B) the Expiration Date; provided
that, the Participant’s period for exercising the Vested Portion of the Option
shall not end sooner than 180 days following the earlier of (A) the
Determination Date or (B) the date on which the Performance Condition is deemed
satisfied pursuant to Section 3(c); provided further that, if such Employment
termination occurs at a time when the Participant is eligible for Retirement,
then the provisions of Section 4(a)(ii) shall control;
               v. Involuntary Termination by the Company for Cause. If the
Participant’s Employment with the Company or its Affiliates is terminated by the
Company or its Affiliates for Cause pursuant to Sections 1(a)(ii) or 1(a)(vi),
the Participant may exercise the Vested Portion of the Option for a period
ending on the earlier of (A) one month following the date of such termination
and (B) the Expiration Date. If the Participant is terminated by the Company or
its Affiliates for Cause pursuant Sections 1(a)(i), 1(a)(iii), 1(a)(iv) or
1(a)(v), the Vested Portion of the Option shall immediately terminate in full
and cease to be exercisable;
               vi. After a Change in Control. If the Participant’s Employment
with the Company or its Affiliate is terminated by the Company or its Affiliates
without Cause (whether or not due to Participant’s Performance) or by the
Participant for Good Reason, or by the Company or its Affiliates for Cause
pursuant to Sections 1(a)(ii) or 1(a)(vi), within 12 months after a Change in
Control, the Participant may exercise the Vested Portion of the Option for a
period ending on the earlier of (A) 12 months following the date of such
termination and (B) the Expiration Date; provided that, if the Performance
Condition is not deemed satisfied pursuant to Section 3(c), the Participant’s
period for exercising the Vested Portion of the Option shall not end sooner than
180 days following the Determination Date; provided further that, if such
Employment termination occurs at a time when the Participant is eligible for
Retirement, then the provisions of Section 4(a)(ii) shall control; and
               vii. Disposition of Affiliate. If the Affiliate with which the
Participant has a service relationship ceases to be an Affiliate due to a
transfer, sale or other disposition (“Disposition”) by the Company or an
Affiliate, the Option, to the extent not then vested, shall be immediately
canceled by the Company without consideration and the Participant may exercise
the Vested Portion of the Option for a period ending on the earlier of
(A) twelve (12) months following the date of such Disposition and (B) the
Expiration Date; provided that, the Participant’s period for exercising the
Vested Portion of the Option shall not end sooner than 180 days following the
earlier of (A) the Determination Date or (B) the date on which the Performance
Condition is deemed satisfied pursuant to Section 3(c); provided further that,
if the Disposition occurs at a time when the Participant is eligible for
Retirement, then the provisions of Section 4(a)(ii) shall control.
          (b) Method of Exercise.
               i. Subject to Section 4(a) of this Agreement, the Vested Portion
of an Option may be exercised by delivering to the Company at its principal
office written notice of intent to so exercise; provided that the Option may be
exercised with respect to whole Shares only. Such notice shall specify the
number of Shares for which the Option is being

6



--------------------------------------------------------------------------------



 



exercised, shall be signed (whether or not in electronic form) by the person
exercising the Option and shall make provision for the payment of the Option
Price. Payment of the aggregate Option Price shall be paid to the Company, at
the election of the Committee, pursuant to one or more of the following methods:
(A) in cash, or its equivalent; (B) by transferring Shares having a Fair Market
Value equal to the aggregate Option Price for the Shares being purchased to the
Company and satisfying such other requirements as may be imposed by the
Committee; provided that, such Shares have been held by the Participant for any
period as established from time to time by the Committee to comply with
applicable law and to ensure favorable treatment under generally accepted
accounting principles; (C) partly in cash and partly in Shares; provided that
such Shares have been held by the Participant for any period as established from
time to time by the Committee to comply with applicable law and to ensure
favorable treatment under generally accepted accounting principles; (D) if there
is a public market for the Shares at such time, subject to such rules as may be
established by the Committee, through delivery of irrevocable instructions to a
broker to sell the Shares otherwise deliverable upon the exercise of the Option
and to deliver promptly to the Company an amount equal to the aggregate Option
Price, or (E) upon the Participant’s request, subject to approval by the Company
in its sole discretion and in compliance with any applicable law, by means of a
net exercise in which the Participant surrenders Option Shares to the Company
with a Fair Market Value equal to the Option Price. No Participant shall have
any rights to dividends or other rights of a stockholder with respect to the
Shares subject to the Option until the issuance of the Shares.
               ii. Notwithstanding any other provision of the Plan or this
Agreement to the contrary, absent an available exemption to registration or
qualification, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee shall in
its sole reasonable discretion determine to be necessary or advisable.
               iii. Upon the Company’s determination that the Option has been
validly exercised as to any of the Shares, the Company shall issue certificates,
or such other evidence of ownership as requested by the Participant, in the
Participant’s name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to the Participant, any loss by the Participant of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.
               iv. In the event of the Participant’s death, the Vested Portion
of an Option shall remain vested and exercisable by the Participant’s executor
or administrator, or the person or persons to whom the Participant’s rights
under this Agreement shall pass by will or by the laws of descent and
distribution as the case may be, to the extent set forth in Section 4(a) of this
Agreement. Any heir or legatee of the Participant shall take rights herein
granted subject to the terms and conditions hereof.
     5. Right of Company to Terminate Employment. Nothing contained in the Plan
or this Agreement shall confer on any Participant any right to continue in the
employ of the Company or any of its Affiliates, and the Company and any such
Affiliate shall have the right to terminate the Employment of the Participant at
any such time, with or without notice, for any lawful reason or no reason,
notwithstanding the fact that some or all of the Options covered by

7



--------------------------------------------------------------------------------



 



this Agreement may be forfeited as a result of such termination of employment.
The granting of the Option under this Agreement shall not confer on the
Participant any right to any future Awards under the Plan.
     6. Option Repayment Obligation.
          (a) In the event of the termination of the Participant’s Employment
for Cause as a result of a Cause event specified in Sections 1(a)(i), 1(a)(iii),
1(a)(iv), or 1(a)(v) above (each a “Covered Cause Event”), any Options exercised
by the Participant within the three year period prior to the Participant’s
termination of Employment (the “Forfeiture Period”), shall be subject to
repayment to the Company in an amount equal to the total amount of Award Gain
(as defined below) realized by the Participant upon each exercise of Options
during the Forfeiture Period.
          (b) In the event the Participant’s Employment is terminated for any
reason other than Cause, and it is determined by the Company within twelve
(12) months of such termination of Employment that the Participant engaged in
acts or omissions during the Participant’s three prior years of Employment that
would have resulted in Participant’s termination by the Company for a Covered
Cause Event, any Options exercised by the Participant in the three year period
prior to the Participant’s Employment termination and the post-termination
exercise period, shall be subject to repayment to the Company in an amount equal
to the total amount of Award Gain realized by the Participant upon each exercise
of such Options and any unexercised Options held by the Participant shall be
immediately forfeited.
          (c) “Award Gain” shall mean the product of (i) the Fair Market Value
per share of stock at the date of such Option exercise (without regard to any
subsequent change in the market price of such share of stock) minus the exercise
price times (ii) the number of shares as to which the Options were exercised at
that date.
          (d) Repayments pursuant to Sections 6(a) or 6(b) shall be made by
certified check within sixty (60) days after written demand is made therefor by
the Company. Notwithstanding the foregoing, the Participant may satisfy the
repayment obligations with respect to amounts owed pursuant to Section 6 by
returning to the Company the Shares acquired upon exercise of such Options,
provided that the Participant demonstrates to the Company’s satisfaction that
such Shares were continuously owned by the Participant since the date of
exercise.
          (e) Notwithstanding any of the foregoing, the Company’s Board of
Directors (the “Board”) or committee to whom the Board has delegated such
matters shall retain sole discretion regarding whether to seek the remedies set
forth in Sections 6(a) and 6(b). The repayment obligations of Section 6 shall
not apply unless the Company gives the Participant written notice of the
Company’s exercise of its rights under Section 6 within ninety (90) days of a
senior officer of the Company becoming aware of the conduct giving rise to the
Covered Cause Event; and if the Company fails to do so such conduct shall no
longer provide a basis for any repayment obligation pursuant to this Section 6.

8



--------------------------------------------------------------------------------



 



          (f) If the terms of any employment, consulting, advisory or similar
agreement entered into by the Participant and the Company or any Affiliate
provides for compensation forfeiture provisions triggered by a “Covered Cause
Event” (as defined in the employment or similar agreement), then such provisions
shall supersede the provisions of this Section 6 during the term of the
employment or similar agreement.
     7. Violation of Restrictive Covenant. If the Participant is or becomes
subject to a restrictive covenant (including, without limitation, a restrictive
covenant regarding non-competition, non-solicitation, or confidentiality) under
the terms of any employment, consulting, advisory or similar agreement entered
into by the Participant and the Company or any Affiliate or under a severance
plan or other benefit plan of the Company or any Affiliate, and the Participant
violates the terms of such restrictive covenant, then the Option shall be
immediately forfeited and cancelled, regardless of whether the Option is vested.
The Option grant is made in consideration of the application of the current or
future restrictive covenants to the Option. Forfeiture and cancellation of the
Option pursuant to this Section is in addition to any other consequences of a
violation of a restrictive covenant under an applicable agreement or benefit
plan, and shall not in any way diminish or otherwise impact the remedies
available under any such agreement or benefit plan. Upon any judicial
determination that this Section is unenforceable in whole or in part, this
Section shall be deemed to be modified so as to be enforceable and to effect the
original intent of the parties as closely as possible.
     8. IRC §§ 280G and 4999. Notwithstanding anything to the contrary contained
in this Agreement, to the extent that the vesting of any Option granted to the
Participant pursuant to this Agreement (a) constitutes a “parachute payment”
within the meaning of Section 280G of the Code and (b) but for this Section,
would be subject to the excise tax imposed by Section 4999 of the Code, then
such Options shall vest either (i) in full or (ii) in such lesser amount which
would result in no portion of such Option being subject to excise tax under
Section 4999 of the Code; whichever of the foregoing amounts, taking into
account the applicable federal, state and local income or excise taxes
(including the excise tax imposed by Section 4999), results in the Participant’s
receipt on an after-tax basis, of the greatest amount of total compensation,
notwithstanding that all or some portion of the Options may be taxable under
Section 4999 of the Code.
          (a) Calculation. Any calculation required under this Section shall be
made in writing by an independent public accountant, or other appropriate
internal or external resource, selected by the Company, whose determination
shall be conclusive and binding upon the Participant and the Company for all
purposes. The Company shall bear the costs of performing the calculations
contemplated by this Section, as well as any reasonable legal or accountant
expenses, or any additional taxes, that the Participant may incur as a result of
any calculation errors made in connection with the Code Section 4999 excise tax
determination contemplated by this Section.
          (b) Order of 280G Option Vesting Reduction. Unless provided otherwise
in the Participant’s employment agreement with the Company, the reduction of
Option vesting, if applicable, shall be effected in the following order, but
only to the extent that each item listed provides for a reduction to minimize
Section 280G consequences: (i) any cash parachute payments, (ii) any health and
welfare or similar benefits valued as parachute

9



--------------------------------------------------------------------------------



 



payments, (iii) acceleration of vesting of any stock options for which the
exercise price exceeds the then fair market value of the underlying stock, in
order of the option tranches with the largest Section 280G parachute payment
value, (iv) acceleration of vesting of any equity award that is not a stock
option, and (v) acceleration of vesting of any stock options for which the
exercise price is less than the fair market value of the underlying stock in
such manner as would net the Participant the largest remaining spread value if
the options were all exercised as of the Code Section 280G event.
     9. Legend on Certificates. The certificates representing the Shares
purchased by exercise of an Option shall be subject to such stop transfer orders
and other restrictions as the Committee may deem reasonably advisable under the
Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, any
applicable federal or state laws and the Company’s Articles of Incorporation and
Bylaws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
     10. Transferability. Unless otherwise determined by the Committee, an
Option may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.
     11. Withholding. The Participant may be required to pay to the Company and,
unless the Participant elects to pay the Company separately in cash, the Company
shall have the right and is hereby authorized to withhold from any payment due
or transfer made under the Option or under the Plan or from any compensation or
other amount owing to a Participant the amount (in cash, Shares, other
securities, other Awards or other property) of any applicable withholding taxes
in respect of the Option, its exercise, or any payment or transfer under the
Option or under the Plan and to take such action as may be necessary in the
option of the Company to satisfy all obligations for the payment of such taxes.
Notwithstanding the foregoing, in the case of net exercise pursuant to
Section 4(b)(i), any tax withholding made from the Option Shares shall not be in
excess of the minimum amount of tax required to be withheld by law; except as
may occur through administrative rounding to the nearest whole share.
     12. Securities Laws. Upon the acquisition of any Shares pursuant to the
exercise of an Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.
     13. Notices. Any notice which either party hereto may be required or
permitted to give the other shall be in writing and may be delivered personally
or by mail, postage prepaid, addressed to Time Warner Cable Inc., at 7910
Crescent Executive Drive, Charlotte, NC 28217, attention Manager, Executive
Compensation, and to the Participant at his or her address, as it is shown on
the records of the Company or its Affiliate, or in either case to such other
address as the Company or the Participant, as the case may be, by notice to the
other may designate in writing from time to time. Any such notice shall be
deemed effective upon receipt thereof by the addressee.

10



--------------------------------------------------------------------------------



 



     14. Personal Data. The Company and its Affiliates may hold, collect, use,
process and transfer, in electronic or other form, certain personal information
about the Participant for the exclusive purpose of implementing, administering
and managing the Participant’s participation in the Plan. Participant
understands that the following personal information is required for the above
named purposes: his/her name, home address and telephone number, office address
(including department and employing entity) and telephone number, e-mail
address, citizenship, country of residence at the time of grant, work location
country, system employee ID, employee local ID, employment status (including
international status code), supervisor (if applicable), job code, title, salary,
bonus target and bonuses paid (if applicable), termination date and reason, tax
payer’s identification number, tax equalization code, US Green Card holder
status, contract type (single/dual/multi), any shares of stock or directorships
held in the Company, details of all stock option grants (including number of
grants, grant dates, exercise price, vesting type, vesting dates, expiration
dates, and any other information regarding options that have been granted,
canceled, vested, unvested, exercisable, exercised or outstanding) with respect
to the Participant, estimated tax withholding rate, brokerage account number (if
applicable), and brokerage fees (the “Data”). Participant understands that Data
may be collected from the Participant directly or, on Company’s request, from
any Affiliate. Participant understands that Data may be transferred to third
parties assisting the Company in the implementation, administration and
management of the Plan, including the brokers approved by the Company, the
broker selected by the Participant from among such Company-approved brokers (if
applicable), tax consultants and the Company’s software providers (the “Data
Recipients”). Participant understands that some of these Data Recipients may be
located outside the Participant’s country of residence, and that the Data
Recipient’s country may have different data privacy laws and protections than
the Participant’s country of residence. Participant understands that the Data
Recipients will receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of shares of common stock on the Participant’s
behalf by a broker or other third party with whom the Participant may elect to
deposit any shares of common stock acquired pursuant to the Plan. Participant
understands that Data will be held only as long as necessary to implement,
administer and manage the Participant’s participation in the Plan. Participant
understands that Data may also be made available to public authorities as
required by law, e.g., to the U.S. government. Participant understands that the
Participant may, at any time, review Data and may provide updated Data or
corrections to the Data by written notice to the Company. Except to the extent
the collection, use, processing or transfer of Data is required by law,
Participant may object to the collection, use, processing or transfer of Data by
contacting the Company in writing. Participant understands that such objection
may affect his/her ability to participate in the Plan. Participant understands
that he/she may contact the Company’s Stock Plan Administration to obtain more
information on the consequences of such objection.
     15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws, and any and all disputes between the Participant and the Company
relating to the Option shall be brought only in a state or federal court of
competent jurisdiction sitting in Manhattan, New York, and the Participant and
the Company hereby irrevocably submit to the jurisdiction of any such court and
irrevocably agree that venue for any such action shall be only in any such
court.

11



--------------------------------------------------------------------------------



 



     16. Modifications And Amendments. The terms and provisions of this
Agreement and the Notice may be modified or amended as provided in the Plan.
     17. Waivers And Consents. Except as provided in the Plan, the terms and
provisions of this Agreement and the Notice may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement or the Notice, whether or not
similar. Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent.
     18. Reformation; Severability. If any provision of this Agreement or the
Notice (including any provision of the Plan that is incorporated herein by
reference) shall hereafter be held to be invalid, unenforceable or illegal, in
whole or in part, in any jurisdiction under any circumstances for any reason,
(i) such provision shall be reformed to the minimum extent necessary to cause
such provision to be valid, enforceable and legal while preserving the intent of
the parties as expressed in, and the benefits of the parties provided by, this
Agreement, the Notice and the Plan or (ii) if such provision cannot be so
reformed, such provision shall be severed from this Agreement or the Notice and
an equitable adjustment shall be made to this Agreement or the Notice
(including, without limitation, addition of necessary further provisions) so as
to give effect to the intent as so expressed and the benefits so provided. Such
holding shall not affect or impair the validity, enforceability or legality of
such provision in any other jurisdiction or under any other circumstances.
Neither such holding nor such reformation nor severance shall affect the
legality, validity or enforceability of any other provision of this Agreement,
the Notice or the Plan.
     19. Entry into Force. By entering into this Agreement, the Participant
agrees and acknowledges that (i) the Participant has received and read a copy of
the Plan and (ii) the Option is granted pursuant to the Plan and is therefore
subject to all of the terms of the Plan.
     20. Changes in Capitalization and Other Regulations. The Option shall be
subject to all of the terms and provisions as provided in this Agreement and in
the Plan, which are incorporated by reference herein and made a part hereof,
including, without limitation, the provisions of Section 10 of the Plan
(generally relating to adjustments to the number of Shares subject to the
Option, upon certain changes in capitalization and certain reorganizations and
other transactions).
     21. Entire Agreement. Except as specifically stated herein, this Agreement,
together with the Notice and the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement or the Notice
shall affect or be used to interpret, change or restrict, the express terms and
provisions of this Agreement or the Notice; provided that, this Agreement and
the Notice shall be subject to and governed by the Plan, and in the event of any
inconsistency between the provisions of this Agreement or the Notice and the
provisions of the Plan, the provisions of the Plan shall govern.

12